DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,868,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the imminent application is narrower than those of the Patent 10,868,888, therefore it anticipates the patent claims.

Imminent Application
Patent 10,868,888
Claim 1. A computer-implemented method for generating content recommendations for content items, each content item associated with one of a plurality of customers, the method comprising:
receiving, by a network-connected server, a content request from a requesting user, the content request comprising a user identifier and a customer identifier;
retrieving request parameters from a computer-implemented parameter service, the request parameters comprising indicia of a plurality of recommendation strategies and parameters for the recommendation strategies;
retrieving user data comprising a set of indicia of recommendable resources associated with the customer identifier;
routing the content request, request parameters and user data to a plurality of computer-implemented scorers, each scorer generating a recommendation score for each recommendable resource;
generating content recommendations based on the recommendation score, the content recommendations including recommended resources that are returned to the requesting user;
recording one or more subsequent interactions with the recommended resources and storing each of the one or more subsequent interactions and the content recommendations by the server as a recommendation event within a repository of recommendation events;
evaluating the relative efficacy of the plurality of computer-implemented scorers based on the recommendation events and the recommended resources interacted with by the user; and
optimizing recommendation strategy efficacy by updating parameters within the parameter service based on the relative efficacy.
Claim 1. A computer-implemented method for generating content recommendations for content items, each content item associated with one of a plurality of customers, the method comprising:
receiving, by a network-connected server, a content request from a requesting user, the content request comprising a user identifier and a customer identifier;
retrieving request parameters from a computer-implemented parameter service, the request parameters comprising indicia of a plurality of recommendation strategies, and parameters for said recommendation strategies;
retrieving user data comprising a set of indicia of recommendable resources associated with the customer identifier;
routing the content request, request parameters and user data to a plurality of computer-implemented scorers, each scorer generating a recommendation score for each recommendable resource;
generating content recommendations based on the recommendation scores, which content recommendations are returned to the requesting user and stored by the server as a recommendation event within a repository of recommendation events;
evaluating the relative efficacy of the one or more recommendation strategies by implementing an online learning system acting on data comprising recommendation event data and subsequent interactions of the requesting user with recommendable resources; and
optimizing recommendation strategy efficacy by updating parameters within the parameter service based on the online learning system evaluation of relative efficacy.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443